Citation Nr: 0203173	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  01-05 672	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a June 4, 2001 decision 
to assign an initial disability rating of 20 percent for 
impotence. 


REPRESENTATION

Moving party represented by:  William T. Guarnieri, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran ("moving party") served on active duty from 
July 1969 to July 1972. 

This case comes before the Board on motion by the moving 
party alleging CUE in a June 4, 2001 Board decision, which 
granted the maximum schedular 20 percent initial rating for 
service-connected impotence.  A motion for review received 
from the moving party's attorney in July 2001 alleges that 
the June 4, 2001 Board decision contained CUE.  This letter 
from the moving party's attorney effectively entered a motion 
for revision or reversal on the basis of CUE in the June 2001 
Board decision.  See 38 C.F.R. § 20.1400(a) (2001).  


FINDING OF FACT

The June 4, 2001 Board decision to assign an initial 
disability rating of 20 percent for impotence was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.


CONCLUSION OF LAW

The June 4, 2001 Board decision to assign an initial 
disability rating of 20 percent for impotence is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires the Department of Veterans Affairs (VA) to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to notify and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 do not apply to motions for CUE in previous Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001).

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).  To warrant revision of a Board decision on 
the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In a June 4, 2001 decision, the Board entered a finding of 
fact that the veteran had loss of organic erectile power 
necessitating surgical insertion of an implant and which 
resulted in penile deformity.  The June 2001 Board decision 
entered the conclusion of law that the criteria for an 
initial rating of 20 percent had been met.  In the reasons 
and bases portion of the decision, the Board reviewed the 
history which included male erectile disorder secondary to 
prostatitis, an improperly working prosthesis since 1990 
which caused pain, a prosthesis replacement eight months 
after initial installation, that a cylinder blew out of this 
second prosthesis and rendered the veteran unable to perform 
for several years, and that the veteran had rods replaced in 
1995.  In its June 2001 decision, the Board found that the 
veteran had become impotent and had not had natural, organic 
erectile power since before July 1990.  The Board also found 
in its decision that, although a January 2000 VA examination 
indicated that the deformity of the penis caused by the 
implant was perfectly normal for such an implant, the veteran 
nevertheless had deformity of the penis, which met the 
criteria for a schedular 20 percent rating under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  The Board further found that 
Diagnostic Code 7522 did not provide for a schedular rating 
in excess of 20 percent, and that the Rating Schedule did not 
provide for a rating in excess of 20 percent for impotence 
under any other appropriate diagnostic code.  

Through his representative, the moving party contends that 
the June 4, 2001 Board decision contains CUE because the 
Board "failed to consider" evidence of a March 27, 1995 VA 
examination report and failed "to give the Veteran the 
benefit of the doubt in his favor."  The moving party's 
attorney contends that this VA examination report 
"substantiates the testimony of the Veteran that his 
prosthesis had not operated properly and that he needed to 
see Dr. Porter."  

With regard to the alleged factual error - that the Board did 
not consider a March 27, 1995 VA examination report - the 
evidence demonstrates that a copy of this report was in fact 
of record at the time of the June 2001 Board decision.  The 
Board was not specifically required to mention every item of 
evidence of record it reviewed in reaching its conclusion, 
even though its review of the "record" began at least from 
the most relevant period in 1990, through 2000.  

The Board did consider the essence of the veteran's personal 
hearing testimony and the evidence of record which 
demonstrated that he had an erectile disorder secondary to 
prostatitis, that a cylinder blew out of this second 
prosthesis and rendered him unable to perform for several 
years (including for the period 1995), and that he had rods 
replaced in 1995; in sum, the Board found that the veteran 
had become impotent and had not had natural, organic erectile 
power since before July 1990.  This finding included the 
relevant period in 1995; the Board considered as credible the 
veteran's testimony of impotence from 1990 and deformity or 
defect (bulging on the right side of penile prosthesis with 
movement out of position) in 1995.  The Board essentially 
accepted the veteran's personal hearing testimony regarding 
his impotence since 1990 and penile deformity, the very facts 
the March 1995 document is now alleged to have corroborated.  
Therefore, even an explicit reference to the March 1995 VA 
examination report by the June 2001 Board decision and 
explicit consideration by the Board of this report for the 
purpose of corroborating the veteran's personal hearing 
testimony would not have resulted in a different factual 
finding regarding the veteran's impotency or deformity. 

Moreover, even assuming, arguendo, that any factual error 
occurred, the evidence does not demonstrate that the result 
would have been manifestly different but for this alleged 
error.  A schedular rating in excess of 20 percent under 
Diagnostic Code 7522 was not possible, as 20 percent was the 
maximum schedular rating provided for deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b.  

With regard to the contention that the Board's June 4, 2001 
decision failed to give the veteran the benefit of the doubt, 
the June 2001 Board decision granted the maximum schedular 
benefit, a 20 percent schedular rating, determined that a 
higher rating under another diagnostic code was not possible, 
and determined that referral for an extraschedular rating was 
not warranted.  Therefore, there was no remaining issue upon 
which the Board could have resolved reasonable doubt and the 
moving party has not specifically alleged any.  The moving 
party does not challenge the Board's finding that a higher 
rating would not have been possible as well under any other 
diagnostic code or that the Board erred in its determination 
regarding an extraschedular rating.   

Based on the law in effect at the time, the Board now finds 
that the June 4, 2001 Board decision to assign an initial 
disability rating of 20 percent for impotence was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The June 2001 Board decision 
presented adequate reasons and bases for its decision, 
including adequate factual and legal bases.  The evidence 
does not demonstrate that the accurate facts were not before 
the Board or that any statutory or regulatory provisions or 
precedent opinions of the VA General Counsel extant at the 
time of the June 2001 Board decision were incorrectly applied 
to the facts of the case.  

For these reasons, the Board finds that the evidence does not 
demonstrate that there was error which, had it not been made, 
would have manifestly changed the outcome of the Board's June 
4, 2001 decision to assign an initial disability rating of 20 
percent for impotence.  That is, given the facts available at 
the time, and the prevailing law, there was no undebatable 
error by the Board in assigning an initial disability rating 
of 20 percent for impotence.  For these reasons, the Board 
finds that the June 4, 2001 Board decision to assign an 
initial disability rating of 20 percent for impotence is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400-20.1411. 


ORDER

The motion is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


